     Case 3:20-cv-00681-DMS-JLB Document 45 Filed 02/03/21 PageID.259 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRENT KIDECKEL,                                    Case No.: 20-cv-00681-DMS (JLB)
12                                      Plaintiff,
                                                         ORDER RE: E-MAIL
13    v.                                                 COMMUNICATIONS WITH THE
                                                         COURT
14    WELLS FARGO BANK, N.A.,
15                                    Defendant.
16
17
18         On February 1, 2021, Plaintiff Brent Kideckel (“Plaintiff”) e-mailed several
19   documents to the undersigned’s e-file address asking the Court to file them “as a reasonable
20   accommodation” under the Americans with Disabilities Act (“ADA”). These documents
21   include the following pleadings signed by Plaintiff: (1) Notice of Withdrawal of Plaintiff’s
22   Motion to Dismiss; (2) Motion to Continue All Proceedings for 180 Days Per COVID-19;
23   (3) Motion to Vacate Order Sanctioning Plaintiff; and (4) Order to Show Cause.
24         As Plaintiff has been instructed on multiple occasions, uninvited communications
25   with the Court via Judge Burkhardt’s e-file e-mail address are prohibited and will be
26   disregarded. (See ECF Nos. 23, 26, 27, 31, 35, 39, 43.) He has further been advised that
27   e-mailing documents to chambers does not constitute the filing of pleadings.             Any
28   pleadings must be filed on the docket. He was additionally, more specifically advised that

                                                     1
                                                                              20-cv-00681-DMS (JLB)
     Case 3:20-cv-00681-DMS-JLB Document 45 Filed 02/03/21 PageID.260 Page 2 of 4



1    “[a]ny future pleadings must be filed with the Clerk’s Office, in person, by mail, or using
2    CM/ECF, in accordance with court rules and procedures.” (See ECF Nos. 35; 39 at 2 n.1.)
3    Plaintiff purports to request an ADA accommodation but the Court is unaware of any
4    reason Plaintiff would have the ability to draft and e-mail pleadings, but no ability to mail
5    them.1
6          Although the Court has warned Plaintiff that further violations of the its orders on e-
7    mail communications with the Court will result in an additional order to show cause why
8    sanctions should not issue, the Court will give Plaintiff the benefit of the doubt and assume
9    that Plaintiff was not clear on the proper basis for or manner to request an accommodation
10   under the ADA. Further, the Court will generously assume that Plaintiff overlooked (in
11   spite to the Court’s earlier communications) his ability to file pleadings by mail.
12   Accordingly, the Court will not issue an Order to Show Cause with respect to his latest
13   communication and the Court will direct the Clerk’s Office to file Plaintiff’s (1) Notice of
14
15
16   1
            Although Plaintiff asserts in his proffered Motion to Vacate Order Sanctioning
17   Plaintiff that “Plaintiff DID inform the Court that he required authorization to file via
     PACER, which was not granted,” any such request must be made to the District Judge and
18   no such request appears on the docket in this case. Per page 8 of the Electronic Case Filing
19   Administrative Policies and Procedures Manual:
20         A pro se party seeking leave to electronically file documents must file a motion
21         and demonstrate the means to do so properly by stating their equipment and
           software capabilities in addition to agreeing to follow all rules and policies in the
22         CM/ECF Administrative Policies and Procedures Manual. If granted leave to
23         electronically file, the pro se party must register as a user with the Clerk’s Office
           and as a subscriber to PACER within five (5) days.
24
25         A pro se party must seek leave to electronically file documents in each case filed.
           If an attorney enters an appearance on behalf of a pro se party, the attorney must
26         advise the Clerk’s Office to terminate the login and password for the pro se party.
27
     https://www.casd.uscourts.gov/_assets/pdf/cmecf/Electronic%20Case%20Filing%20Proc
28   edures%20Manual.pdf
                                                   2
                                                                               20-cv-00681-DMS (JLB)
     Case 3:20-cv-00681-DMS-JLB Document 45 Filed 02/03/21 PageID.261 Page 3 of 4



1    Withdrawal of Plaintiff’s Motion to Dismiss; (2) Motion to Continue All Proceedings for
2    180 Days Per COVID-19; and (3) Motion to Vacate Order Sanctioning Plaintiff.
3          Plaintiff also attached to his email an Order to Show Cause upon which he has typed
4    “FILED UNDER SEAL.” Plaintiff does not attach a motion to file the document under
5    seal and the document does not appear on its face to meet the legal requirements for filing
6    under seal. The Court will not authorize a document to be filed under seal that should not
7    properly be filed under seal, and the Court will not authorize to be filed on the public docket
8    a pleading Plaintiff submitted with the expectation that it would only be filed under seal.
9    Thus, the Court will not direct the Clerk’s Office to file Plaintiff’s Order to Show Cause.
10         If Plaintiff wishes to file any documents in the future, he must do so through the
11   Clerk’s Office. The Court has attached information regarding filing through the Clerk’s
12   Office to this Order.
13         IT IS SO ORDERED.
14   Dated: February 3, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                20-cv-00681-DMS (JLB)
     Case 3:20-cv-00681-DMS-JLB Document 45 Filed 02/03/21 PageID.262 Page 4 of 4



1                                   FILING INFORMATION
2          All documents submitted for filing to the Clerk’s Office by parties appearing without
3    an attorney must be in legible, paper form. The Clerk’s Office will scan and electronically
4    file the document. Documents may be submitted for filing by delivering them in person to
5    the Clerk’s Office or sending them by U.S. Mail to the Clerk of the Court at the following
6    address:
7                 Clerk of the Court
8                 United States District Court
9                 Southern District of California
10                333 West Broadway, Suite 420
11                San Diego, CA 92101
12
13         If you have any questions regarding filing, the Clerk’s Office’s telephone number is
14   (619) 557-5600. The Clerk’s Office is open to the public Monday through Friday from
15   8:30 a.m. until 4:30 p.m.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                             20-cv-00681-DMS (JLB)
